|N THE UN|TED STATES D|STR|CT COUHT
FOR THE SOUTHERN D|STR|CT OF OH|O
WESTERN D|V|S|ON

ANTHONY |ViYERS,
P|aintiff,

V- ; Case No. 3:‘| 5-CV-4‘I 2

COMM|SS|ONER OF THE JuDGE WALTER H. alcE
soclAl_ sECuRlTY
AolvllleTRATloN,

Defendant.

 

DEC|S|ON AND ENTRY ADOPT|NG UN|TED STATES MAG|STRATE
JUDGE'S REPORT AND RECO|V||V|ENDAT|ONS (DOC. #21);
SUSTA|N|NG PLA|NT|FF'S |V|OT|ON AND SUPPLEN|ENTAL |ViOTlON
FOR ALLOWANCE OF ATTORNEY FEES (DOCS. ##15, 17);
AWARD|NG PLA|NT|FF ATTORNEY FEES |N THE A|ViOUNT OF
$30,850.00; CASE TO RE|V|A|N TERIV||NATED ON COURT'S
DOCKET

 

On November 28, 2018, United States |V|agistrate Judge Sharon L. Ovington
issued a Report and Recommendations, Doc. #21, recommending that the Court
sustain P|aintiff’s N|otion and Supplementa| |V|otion for A|Iowance of Attorney
Fees, Docs. ##15, 17, in the amount of $30,850.00. A|though the parties Were
notified of their right to file Objections to the Report and Recommendations, and of
the consequences of failing to do so, no Objections were filed Within the time
allotted.

Based on the reasoning and citations of authority set forth by |V|agistrate

Judge Ovington in the Report and Recommendations, Doc. #21, as We|| as upon a

thorough de novo review of this Court's file and the applicable law, the Court
ADOPTS said judicial filing in its entirety.

The Court SUSTA|NS P|aintiffs' N|otion and Supp|ementa| |Vlotion for
A||owance of Attorney Fees. Docs. ##15, 17. The Commissioner is DIRECTED to
pay Plaintiff's attorney fees pursuant to 42 U.S.C. § 406(b) in the total amount of
$30,850.00.

The above-captioned case shall remain terminated on the Court's docket.

Date: December 13, 2018 luth

WALTER H. R|CE
UNlTED STATES D|STR|CT JUDGE

